Title: From James Madison to Alexander J. Dallas, 23 September 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 23. 1815
                    
                    I have just recd. yours of the 19th. enclosing a letter from Mr. Baring. As the choice between the two modes of providing for our pecuniary wants in Europe, depends essentially on a comparison of the rate of exchange

here, & the price of Stock abroad, it must be determined by the information possessed as to the State & prospects of each. My letter of yesterday made a reserve accordingly for any change which further information might suggest. And in sanctioning your present proposal for selling a Million of Stock abroad, I repeat the discretion which I wish you to exercise in carrying it into execution. It is essential that provision be made for meeting the foreign demands on the U.S. And if any extra motive were needed, it is furnished by the friendly conduct & liberal confidence of Mr. Baring. Affe. respects
                    
                        
                            James Madison
                        
                    
                